Citation Nr: 1144380	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  07-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1954 to March 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in August 2009.  The Board denied the appeal in November 2009, and the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court granted a joint motion for vacatur and remand of the Board's decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The joint motion which the Court granted in February 2011 indicates that VA did not obtain all of the Veteran's treatment records, and that VA needs to do so.  The joint motion referenced additional VA medical records of treatment the Veteran has received since July 2008.  Moreover, the joint motion indicates that another VA examination is necessary, as there has been an allegation that the Veteran's B-12 deficiency has become worse since the last VA examination, which was in March 2006.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make arrangements to obtain all VA medical records of treatment the Veteran has received since July 2008 at the Denver VA Medical Center.  

2.  After associating the VA records with the file, schedule the Veteran for an appropriate VA examination.  The claims folder must be reviewed by the examiner.

The examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected disabilities [cystitis with urethral stricture and incontinence due to history of gonococcal urethritis, subtotal gastric resection with Billroth gastroduodenostomy (for perforated ulcer), vitamin B-12 deficiency with rash/itching, and epididymitis].  In particular, describe what types of employment activities would and would not be limited or precluded because of the Veteran's service-connected disabilities and whether any limitation on or preclusion of employment is likely to be permanent.  

The examiner should indicate whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's service-connected B-12 deficiency has caused him to have slow mentation and/or impaired memory, or any other symptoms (the examiner should specify what they are) during the course of the claim, and if so, how that has affected his employability.  The examiner should discuss April and May 2008 VA treatment reports which appear to indicate that the Veteran's B-12 deficiency was symptomatic at the time, as well as the treatise evidence submitted by the Veteran in August 2009 indicating that severe cases of vitamin B-12 deficiency can result in memory loss and neurological damage.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



